Case 15-31131-KRH        Doc 60    Filed 05/29/20 Entered 05/29/20 12:39:41            Desc Main
                                  Document      Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


IN RE:                       )
                             )
THEODORE BUNYEN WILKERSON JR )                       Case No. 15−31131−KRH
DELPHINE GREEN WILKERSON     )                       Chapter 13
                             )
               Debtors       )

           MOTION FOR EXTENSION OF TIME FOR FILING CERTIFICATE
          OF COMPLETION OF POST-PETITION FINANCIAL MANAGEMENT
           COURSE AND CERTIFICATION PURSUANT TO 11 U.S.C. § 1328

         COME NOW the Debtors, by counsel, and file this Motion to extend the time for the

filing of the Certificate of Completion of Post-Petition Financial Management Course and

Certification Pursuant to 11 U.S.C. § 1328; and in support hereof state unto the Court as follows:

         1.    The Debtors filed the Chapter 13 petition herein on March 4, 2015.

         2.    The Debtors have completed the Chapter 13 Plan payments and on or about April

17, 2020 the Court issued a Notice to Debtors and Creditors Concerning Issuance of Discharge.

         3.    Counsel for the Debtors has had difficulty in contacting the Debtors to remind the

Debtor of the requirement to complete the Post-Petition Financial Management Course and sign

the Certification Pursuant to 11 U.S.C. § 1328.

         WHEREFORE, the Debtors respectfully request that the Court enter an Order extending

the time for the filing of the Debtors’ Certificate of Completion of Post-Petition Financial



James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtors
Case 15-31131-KRH         Doc 60     Filed 05/29/20 Entered 05/29/20 12:39:41             Desc Main
                                    Document      Page 2 of 6



Management Course and Certification Pursuant to 11 U.S.C. § 1328, and for such other relief as

the Court may deem appropriate.




                                               Respectfully submitted,

                                               THEODORE BUNYEN WILKERSON JR
                                               DELPHINE GREEN WILKERSON

                                               By: /s/ James E. Kane
                                                          Counsel




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtors




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties registered to receive notice thereof and to all creditors and parties in interest
on the attached mailing matrix.

                                                      /s/ James E. Kane
                                                                 James E. Kane


                                                  2
Case 15-31131-KRH         Doc 60    Filed 05/29/20 Entered 05/29/20 12:39:41            Desc Main
                                   Document      Page 3 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                       )
                             )
THEODORE BUNYEN WILKERSON JR )                        Case No. 15−31131−KRH
DELPHINE GREEN WILKERSON     )                        Chapter 13
                             )
               Debtors       )

                                     NOTICE OF MOTION

       The above Debtors have filed Motion to extend the time for the filing of the Certificate of
Completion of Post-Petition Financial Management Course and Certification Pursuant to 11
U.S.C. § 1328.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       Kane & Papa, P.C.
                       1313 East Cary Street
                       Richmond, Virginia 23219

               Attend a hearing scheduled at a later date. You will receive a separate notice of
                hearing. If no timely response has been filed opposing the relief requested, the
                court may grant the relief without holding a hearing.
                                                 3
Case 15-31131-KRH         Doc 60     Filed 05/29/20 Entered 05/29/20 12:39:41             Desc Main
                                    Document      Page 4 of 6




       If you or your attorney do not take these steps, the court may decide that you do not
   oppose the relief sought in the motion or objection and may enter an order granting that
   relief.


                                               Respectfully submitted,

                                               THEODORE BUNYEN WILKERSON JR
                                               DELPHINE GREEN WILKERSON

                                               By: /s/ James E. Kane
                                                          Counsel



James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtors



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties registered to receive notice thereof and to all creditors and parties in interest
on the attached mailing matrix.

                                                      /s/ James E. Kane
                                                                 James E. Kane




                                                  4
              Case 15-31131-KRH       Doc 60    Filed 05/29/20           Entered 05/29/20 12:39:41     Desc Main
Label Matrix for local noticing           UnitedDocument
                                                 States BankruptcyPage
                                                                   Court 5 of 6          AT&T Mobility II LLC
0422-3                                    701 East Broad Street                          % AT&T Services, Inc
Case 15-31131-KRH                         Richmond, VA 23219-1888                        Karen Cavagnaro, Paralegal
Eastern District of Virginia                                                             One AT&T Way, Room 3A104
Richmond                                                                                 Bedminster, NJ 07921-2693
Mon Apr 30 14:59:44 EDT 2018
BCC Financial                             Baiko Pathology                                Bon Secours
PO Box 590067                             6240 Shiloh Road                               P.O. Box 28538
Fort Lauderdale, FL 33359-0067            Alpharetta, GA 30005-8347                      Henrico, VA 23228-8538



CAC Financial Corp.                       CFM                                            Capio Partners
2601 NW Expressway                        PO BOX 740776                                  PO Box 1378
Oklahoma City, OK 73112-7236              Cincinnati, OH 45274-0776                      Sherman, TX 75091-1378



Capital City                              Cardiolabs Inc.                                Cjw Medical Center
P.O. Box 740776                           357 Riverside Drive STE 1000                   Resurgent Capital Services
Cincinnati, OH 45274-0776                 Franklin, TN 37064-5451                        PO Box 1927
                                                                                         Greenville, SC 29602-1927


Comenity Bank/lnbryant                    Commonwealth of Virginia                       Credit Collection Services
Po Box 182789                             Department of Taxation                         Two Wells Avenue
Columbus, OH 43218-2789                   P.O. Box 2156                                  Dept. 9136
                                          Richmond, VA 23218-2156                        Newton Center, MA 02459-3225


Flagstar Bank                             (p)FLAGSTAR BANK FSB                           (p)FOCUSED RECOVERY SOLUTIONS
Attn: Bankruptcy Dept                     5151 CORPORATE DRIVE                           9701 METROPOLITAN COURT
5151 Corporate Dr                         MAIL STOP E 115 3                              STE B
Troy, MI 48098-2639                       TROY MI 48098-2639                             RICHMOND VA 23236-3690


Fst Premier                               Heart Specialist of Richmond                   Hillcrest Davidson & A
3820 N Louise Ave                         505 W Leigh Street, Ste 205                    850 N Dorothy Dr Ste 512
Sioux Falls, SD 57107-0145                Richmond, VA 23220-3239                        Richardson, TX 75081-2794



(p)HORIZON FINANCIAL MANAGEMENT LLC       (p)INTERNAL REVENUE SERVICE                    Internal Revenue Service
9980 GEORGIA ST                           CENTRALIZED INSOLVENCY OPERATIONS              P.O. Box 7346
CROWN POINT IN 46307-6520                 PO BOX 7346                                    Philadelphia, PA 19101-7346
                                          PHILADELPHIA PA 19101-7346


Lab Corp.                                 Memorial Regional Medical Cent                 Millennia Collections
PO Box 2240                               P.O. Box 33130                                 78 Marion Beavers Road Ste B
Burlington, NC 27216-2240                 Phoenix, AZ 85067-3130                         Sharpsburg, GA 30277-6911



Parrish & Lebar                           Planet Home Lending, LLC                       Pmab Srvc
5 East Franklin Street                    c/o BWW Law Group, LLC                         4135 S Stream Blvd Ste 4
Richmond, VA 23219-2105                   8100 Three Chopt Rd., Suite 240                Charlotte, NC 28217-4523
                                          Richmond, VA 23229-4833
              Case 15-31131-KRH               Doc 60       Filed 05/29/20          Entered 05/29/20 12:39:41            Desc Main
Pulmonary Associates of Rich.                        Quantum3 Group LLC as agent
                                                          Document           Pagefor 6 of 6               Quest Diagnostics
100 Boulders Parkway                                 Comenity Bank                                        PO Box 71303
Suite 102                                            PO Box 788                                           Philadelphia, PA 19176-1303
Richmond, VA 23225-0000                              Kirkland, WA 98083-0788


Stern & Associates                                   Transworld Systems                                   Verizon
415 N Edgeworth St Ste 2                             P.O. Box 1864                                        500 Technology Dr
Greensboro, NC 27401-2071                            Santa Rosa, CA 95402-1864                            Ste 550
                                                                                                          Weldon Spring, MO 63304-2225


(p)VIRGINIA DEPARTMENT OF TAXATION                   Virginia Urosurgical Center                          Vivint Technologies
P O BOX 2156                                         9105 Stony Point Drive                               Accounts Receivable Technologi
RICHMOND VA 23218-2156                               Richmond, VA 23235-1979                              371 Hoes Ln Suite 300B
                                                                                                          Piscataway, NJ 08854-4143


Delphine Green Wilkerson                             James E. Kane                                        Suzanne E. Wade
370 Azalea Avenue                                    Kane & Papa, PC                                      P.O. Box 1780
Richmond, VA 23227-3620                              1313 East Cary Street                                Richmond, VA 23218-1780
                                                     P.O. Box 508
                                                     Richmond, VA 23218-0508

Theodore Bunyen Wilkerson Jr
370 Azalea Avenue
Richmond, VA 23227-3620




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Flagstar Bank, FSB                                   Focus Recovery Solutions                             Horizon Financial Management
5151 Corporate Drive                                 Attn: Bankruptcy                                     9980 Georgia Street
MS S-110-3                                           9701 Metropolitan Court Ste B                        Crown Point, IN 46307-0000
Troy, MI 48098                                       Richmond, VA 23236-0000


Internal Revenue Service                             Virginia Dept. of Taxation
Kansas City, MO 64999-0002                           Post Office Box 1115
                                                     Richmond, VA 23218-1115




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Flagstar Bank, FSB                                End of Label Matrix
                                                     Mailable recipients    42
                                                     Bypassed recipients     1
                                                     Total                  43
